Title: Anthony Charles Cazenove to Thomas Jefferson, 3 July 1818
From: Cazenove, Anthony Charles
To: Jefferson, Thomas


          
            Sir
            Alexandria July 3d 1818
          
          I was favor’d in its time with your obliging note of 25th Decr for which I return my grateful acknowledgements.
          Having for some years been in the habit of importing the different qualities of Murdoch’s fine Madeira Wine, some of which I generally keep on hand for sale, but generally upon the orders I receive from many gentlemen in various sections of the United States, I take the liberty to ask you if you feel disposed to order some, when I should be happy to be favor’d with your commands, or those of any of your friends y who may be so disposed, to whom I will be much obliged to mention my name.
          A vessel f Sailing from hence in a few days for Madeira would be a very good opportunity to forward any orders you might be pleased to favor me with, & which if annual would save you the trouble of ordering hereafter. I have now on hand some of Messrs Murdoch’s fine high colour’d L.P. approaching to their Burgandy, in pipes, & half pipes; which I imported nearly 2 year’s ago, & I sell at importation cost, being intended to supply those Gentlemen who prefer not to wait till imported for them; but have no Burgandy Madeira.
          
          It is well to observe that the price of the L.P. has fell from £75– stg  to which it had risen to £60– stg in the Island, with an additional charge of 20/– p pipe when shipped in halfpipes or quarter casks.
          It is shipped under insurance when no counter directions are given, & may be shipped direct to almost any of the principal ports of the Union, frequent opportunities offering from Madeira.—When intended for any other port than this, the correspondent of the gentleman ordering, would of course require to be named.
          Permit me to request you freely to command my services here, in any other respect, whenever they can be agreable, & believe me with highest regard, very respectfully   Sir
          
            Your most Obedt Servt
            Ant Chs Cazenove
          
        